Case: 1:12-cv-00425-TSB-MRM Doc #: 114 Filed: 10/30/19 Page: 1 of 3 PAGEID #: 3280




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


CHRISTOPHER SMITH                             :
                                              :   District Court Case No. 1:12-cv-00425
        Petitioner,                           :
                                              :   Sixth Circuit Case No. 17-3220
v.                                            :
                                              :
WARDEN,                                       :   District Judge Timothy Black
TOLEDO CORRECTIONAL                           :   Magistrate Judge Michael R. Merz
INSTITUTION                                   :
                                              :
        Respondent.                           :

            PETITIONER’S BRIEFING ON ORDER REGARDING REMAND

        The Magistrate Judge has asked for clarification regarding how appellate counsel’s

procedural default of the Brady claim can be excused by ineffective assistance of appellate

counsel since a criminal defendant is not entitled to appointed counsel in a direct appeal to the

Ohio Supreme Court.

        The answer to this question first requires Petitioner Smith to correct a misunderstanding

of facts embedded in the question. There was no direct appeal to the Ohio Supreme Court. But

the procedural default is rooted in appellate counsel’s failure to raise the Brady claim at all, even

in the direct appeal to the First District. See Doc. 75, Exhibit 22; PageID#2537-2556 (direct

appeal to the First District Court of Appeals wherein Brady claim is entirely omitted). In other

words, appellate counsel first failed by failing to raise the Brady claim in the direct appeal to the

First District. She then also never filed an appeal to the Ohio Supreme Court. However, if she,

another attorney, or Petitioner Smith had filed an appeal to the Ohio Supreme Court, the Brady

claim could not have been raised at that point anyway, because it had not been raised in the First

District.



	                                                1	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 114 Filed: 10/30/19 Page: 2 of 3 PAGEID #: 3281




       Consequently, the Rule 26(B) Application to Reopen was filed in the First District and

raised, among other issues, appellate counsel’s ineffectiveness for failing to raise the Brady

claim in the direct appeal to the First District Court of Appeals. See Doc. 75; Exhibit 31;

PageID#2618-2619 (Rule 26(B) Application to Reopen raising ineffective assistance of appellate

counsel for failure to raise the Brady claim).

       Accordingly, the Sixth Circuit’s finding that the procedural default of Ground One is

excused due to ineffective assistance of appellate counsel rests on appellate counsel’s failure to

raise the Brady claim in the direct appeal to the First District Court of Appeals and not her

failure to raise the issue in a direct appeal to the Ohio Supreme Court or to otherwise file a direct

appeal to the Ohio Supreme Court.

                                                 Respectfully submitted,

                                                 /s/Michele Berry Godsey
                                                 The Law Office of Michele L. Berry, LLC
                                                 Michele L. Berry (0081939)
                                                 114 East 8th Street
                                                 Cincinnati, Ohio 45202
                                                 Tel: (513) 919-5315
                                                 Fax: (513) 376-8752
                                                 mberrylaw2007@gmail.com
                                                 Counsel for Petitioner Christopher Smith




	                                                 2	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 114 Filed: 10/30/19 Page: 3 of 3 PAGEID #: 3282




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Petitioner’s Briefing on

Order Regarding Remand has been served upon the Respondent through the court’s electronic

filing system this 30th day of October, 2019.

                                                /s/ Michele L. Berry
                                                Michele L. Berry (0081939)
	  




	                                                3	  
